Title: II. Henry Dearborn’s Reply, 13 March 1802
From: Dearborn, Henry
To: Handsome Lake

Brothers,
              Your Father and good Friend the President of the United States has taken into consideration all that you communicated to him when you took him by the hand three days agoe, and he has authorised me to give you the following answer
              Brothers,
              The President is pleased with seeing you all in so good health after so long a journey and he rejoices in his heart to find that one of your own people has been employed to make you sober good and happy and is so well disposed to give you good council and to set before you such usefull examples—
              Brothers,
              If you and all the red people follow the advices of your friend and teacher the Handsome Lake, and in future be sober honest industrious, and good, there can be no doubt but the Great Spirit will take care of you and make you all happy—
              Brothers,
              The Great Council of the sixteen fires, and the President of the United States all wish to live with the red people like brothers, to have no more wars, or disputes, and to pursue such measures as shall most effectually contribute to their lasting comfort—For this purpose the great council of the sixteen fires are now considering the propriety of prohibiting the use of Spiritous liquors amonge all their red Brethren within the United States. This measure if carried into effect will be pleasing in the sight of the Great Being, who delights in the happiness of his common family—
              Brothers,
              Your Father the President will at all times be your friend, and he will protect you and all his red children from bad people who would do you any injury and he will give you a writing on paper to assure you that what Lands you hold cannot be taken from you by any persons except by your own consent and agreement—
              Brothers,
              The Handsome Lake has told us that the four Angels have desired him to pick out two sober good young men to take care of your business, and that he has chosen Charles OBeal and Strong for that purpose—
              Brothers,
              The President is willing that his red children should chuse their own agents for transacting their business, and if Charles OBeal and Strong are the men who your people generally can best confide in, he has no objection to their being appointed but it would be improper for the President to interfere in your National appointments—
              Given under my hand and the Seal of the War Office this 13th: March 1802
              H. DearbornS of W
            